The plaintiff, a child of tender years, was injured in her person by being run into by an automobile driven along the highway in front of her home by someone. It was claimed in her behalf that the defendant was the driver of the car. This the latter denied. Most of the evidence presented to the jury concerned the issue thus raised. Recovery by the plaintiff was dependent upon her ability to sustain the burden which was upon her to establish the defendant's identity as the driver of the car. The evidence offered in support of her claim was limited to testimony given *Page 217 
by her mother. That testimony was so unsatisfactory and improbable and so much at variance, not only with the testimony of other witnesses but also with facts and circumstances established beyond reasonable question, that it was quite within the province of the trial court, having observed her appearance and demeanor upon the stand, to set aside a verdict founded solely upon it as being one which, especially in view of the other testimony, was not reasonably reached.
   There is no error.